In this action the plaintiff sought judgment against the defendants directing the reconveyance of certain real property described in the complaint, on the ground that the deed executed by the plaintiff to the defendant was in effect a mortgage, and for an accounting of the rents and profits of the real estate during the period the property was held by the defendants. Judgment in favor of the defendants dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Appeal from decision dismissed. Present — Lazansky * P. J., Hagarty, Davis, Johnston and Close, JJ.